DETAILED ACTION
1.	Claims 1-21 have been presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	The following is an examiner’s statement of reasons for allowance: claims 1-21 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically: 
… determining an initial number of processing cores for processing the simulation of the hydrocarbon reservoir; conducting a preliminary grid calculation of the model of the hydrocarbon reservoir to determine a domain of the model of the hydrocarbon reservoir, the domain comprising grid cells representing a portion of the hydrocarbon reservoir, where each of the grid cells of the domain has a global cell identifier that uniquely identifies the grid cell from the other grid cells of the domain; determining a weight array for the domain, the weight array comprising, for each grid cell of the domain: a weight indicative of a physical property of the portion of the hydrocarbon reservoir corresponding to the grid cell; and an index that uniquely identifies the grid cell from the other grid cells of the domain; determining a connectivity graph that corresponds to the weight array; conducting, based the weight array and the connectivity graph, a DD of the domain to identify subdomains of the domain, the number of subdomains corresponding to the number of processing cores, and each of the grid cells of each subdomain being assigned a local cell identifier that uniquely identifies the grid cell from the other grid cells of the subdomain; determining, based on the subdomains identified, domain decomposition characteristics indicative of processing overhead attributable to computations and communications for the grid cells of the subdomains;  -32- SA510310004159.051031comparing the domain decomposition characteristics to the target domain decomposition parameters to determine that at least one of the of the target domain decomposition parameters is not satisfied by the domain decomposition characteristics; and in response to determining that at least one of the domain decomposition parameters is not satisfied by the domain decomposition characteristics, conducting a dynamic repartitioning operation comprising: determining a domain decomposition snapshot comprising the weight array and a global-to-local mapping, the global-to-local mapping comprising, for each of the grid cells of the domain, a mapping of the global cell identifier for the grid cell to the local cell identifier associated with the grid cell; determining data 
As per claim 1 and similarly recited in claim 8 and 14 the prior art of record does not disclose the combination of utilizing characteristics of the processing cores, as recited, in combination with the weight array and domain decomposition, as recited, and using the calculations in combination with reduced number of processing cores, as recited, specifically as claimed above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

SAA


/SAIF A ALHIJA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        
May 7, 2021